Citation Nr: 1008293	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  09-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 
percent for intervertebral disc syndrome with degenerative 
arthritis and bladder dysfunction.

2.	Entitlement to an initial evaluation in excess of 20 
percent for left hip sciatic nerve impingement.

3.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1953 to 
May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts entitlement to separate evaluations in 
excess of 20 percent for his lumbar spine and sciatic nerve 
disabilities.  In addition, he contends these disabilities, 
in conjunction with his service-connected hearing loss, 
render him unable to maintain gainful employment.  During the 
development of his claim, the Veteran was provided a VA 
contract examination in November 2008.  Initially, the Board 
observes that, while the examiner noted the Veteran suffers 
from bladder dysfunction with no pad needed as a result of 
his lumbar spine disorder, the November 2008 examination 
report is unclear as to the severity of such bladder 
dysfunction.  Further, the examiner did not render an opinion 
as to the Veteran's employability.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine the current 
severity of his lumbar spine and sciatic nerve disorders, to 
include any bladder dysfunction, as well as to obtain an 
opinion regarding the Veteran's employability.

As a final note, the Board observes the Veteran indicated he 
would receive additional treatment regarding his bladder 
dysfunction from Dr. S. in August 2009.  Records of such 
treatment have not been incorporated with the claims file.  
As such, on remand, the AOJ should attempt to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Contact the Veteran and request that he 
provide information as to all medical 
care providers who have treated him for 
his lumbar spine disorder and any 
related complications.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the Veteran 
for a lumbar spine disorder and related 
neurological impairment for 
incorporation into the record.

2.	Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
intervertebral disc syndrome with 
degenerative arthritis, bladder 
dysfunction and left hip sciatic nerve 
root impingement.  The claims folder, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the record should indicate 
that such a review was accomplished.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran, the 
examiner should provide a response to 
all of the following:

a.	The examiner should provide 
specific findings as to the range 
of motion of the thoracolumbar 
spine.  Any pain during range of 
motion testing should be noted, 
and the examiner should accurately 
measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, 
and/or incoordination associated 
with the Veteran's lumbar spine 
disability.  If observed, the 
examiner should specifically 
comment on whether the Veteran's 
range of motion is affected, and 
if possible, provide the 
additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, 
including evidence of ankylosis.

b.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's lumbar spine disorder, 
including any associated 
neurological impairment or 
bladder, bowel, or sexual 
dysfunction.  With regard to any 
neurological disability resulting 
from the service-connected back 
disability, the specific nerve(s) 
affected should be specified, 
together with the degree of 
paralysis caused by service-
connected disability.

c.	The examiner should document the 
number of weeks, if any, during 
the past 12 months, that the 
Veteran has had "incapacitating 
episodes," defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

3.	Schedule the Veteran for a VA 
examination to determine the impact his 
service-connected disabilities have on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The entire claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
elicit from the Veteran, and record for 
clinical purposes, a full employment 
and educational history.  Based on the 
review of the claims file, the examiner 
is requested to provide an opinion as 
to the following:

a.	whether the Veteran was unable to 
obtain or maintain gainful 
employment due solely to his 
service-connected disabilities for 
the period prior to October 1, 
2009, consistent with his 
education and occupational 
experience, irrespective of age 
and any non-service-connected 
disorders.  

b.	whether the Veteran is unable to 
obtain or maintain gainful 
employment due solely to his 
service-connected disabilities for 
the period as of October 1, 2009, 
consistent with his education and 
occupational experience, 
irrespective of age and any non-
service-connected disorders.

A detailed rationale for any opinions 
expressed should be provided.  

4.	If necessary, forward the Veteran's 
claims folder to the Director of the 
Compensation and Pension Service to 
determine whether TDIU is warranted on 
an extra-schedular basis for the period 
as of October 1, 2009.

5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



